Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court erred when it modified a custodial order of long duration (nine years) by separating three siblings who had lived with their mother since birth. It has long been recognized that it is usually in the child’s best interest to continue to live with his siblings (Eschbach v Eschbach, 56 NY2d 167, 173; Matter of Ebert v Ebert, 38 NY2d 700, 704; Obey v Degling, 37 NY2d 768, 771). The record indicates that the respondent was a fit parent, and a good and loving mother. Indeed, the court was not hesitant to continue custody of the parties’ two older daughters with her. Thus, in our view, Family Court erred in disrupting the sibling relationships in the absence of an overwhelming need to do so (see, Keating v Keating, 147 AD2d 675, 677, Iv dismissed 74 NY2d 791; Pawelski v Buchholtz, 91 AD2d 1200, 1201).
The order is modified, therefore, by vacating that part awarding custody of the parties’ son to petitioner and by directing that custody remain with respondent. Visitation shall be in accordance with the order appealed from. (Appeal from Order of Livingston County Family Court, Houston, J.— Custody.) Present — Callahan, J. P., Green, Balio, Davis and Doerr, JJ.